DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-11 and 13-20) in the reply filed on 5/04/22 is acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 7, and 13-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 3 and 13, the phrase “TAUA” is unclear as the claim does not describe what “TAUA” refers to.  The claim currently describes it as “an action of reducing the thickness.”  For examination purposes, TAUA, or the action of reducing the thickness, is interpreted as referring to a thickness reduction ratio (see specification, p.14 line 30 - p.15 line 6).
Regarding claims 3 and 13, the formula is indefinite as it is not clear as to what units of each of the values are to be entered into the formula.  Are the values of thickness entered as mm?  Is the resultant TAUA (thickness reduction ratio) a % value or a decimal value?

Regarding claims 7 and 17, the phrase “TAU2” is unclear as the claim does not describe what “TAU2” refers to.  The claim currently describes it as “an action of reducing the thickness.”  For examination purposes, TAU2, or the action of reducing the thickness, is interpreted as referring to a thickness reduction ratio (see specification, p.14 line 30 - p.15 line 6).
Regarding claims 7 and 17, the formula is indefinite as it is not clear as to what units of each of the values are to be entered into the formula.  Are the values of thickness entered as mm?  Is the resultant TAU2 (thickness reduction ratio) a % value or a decimal value?

Regarding claims 9 and 19, the phrase “SBN” is unclear as the claim does not describe what “SBN” refers to.  Does SBN refer to the nominal slab thickness or to a number comprised between 10mm and 15mm more than a nominal slab thickness?  For examination purposes, SBN will be treated as referring to the nominal slab thickness (see specification, p.19 lines 30-33).
Regarding claims 9 and 19, the formula SBN = PR/OPERATING HOURS/(VC*LN*PS) is indefinite as it is not clear as to what units of each of the values are to be entered into the formula.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-6 and 13-16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Flick et al (US 5,810,069).
Regarding claim 1, Flick et al teaches a method to produce metal strip (abstract) comprising the casting of a cast product through a casting machine provided with a crystallizer to obtain a slab (fig, col 3 line 65 - col 4 line 10, continuous casting with open-ended mold 1 to create strand 4), and the hot rolling of said slab in a rolling station to obtain metal strip having different strip thicknesses (fig, rolling station 17, col 2 lines 40-45, third forming step of hot-rolling, can form strips of thicknesses between 1.0 - 5.0 mm, see Table), wherein said casting machine, during casting, exerts an action of reducing the thickness of the cast product exiting the crystallizer (fig, col 4 lines 8-45, first and second forming steps, reduction of strand thickness), wherein said casting machine is selectively set, as said strip thicknesses vary, in order to exert a different action of reducing the thickness of the cast product (col 2 lines 30-55, for the production of thin strip, all forming steps are applied in sum, for the production of a slightly larger thickness, only the forming steps after complete solidification are carried out), that is, given the same sizes of the crystallizer (see examples in col 6 lines 20-37 and Table where a constant casting thickness is used), at least a first step of producing a first strip having a first thickness (col 2 lines 25-50, production of a strip having a slightly larger thickness), wherein the casting machine exerts a first thickness reduction ratio of the cast product (col 2 lines 25-50, only forming steps provided after complete solidification are carried out), and at least a second step of producing a second strip having a second thickness, less than the first thickness (col 2 lines 25-50, production of a strip as thin as possible), wherein the casting machine exerts a second thickness reduction ratio of the cast product (col 2 lines 25-50, all of the forming steps are applied in sum), different from the first thickness reduction ratio (col 2 lines 25-50, note that the first forming step is not performed, see examples in Table, not requiring step I), said thickness reduction ratio being defined as the difference between the thickness of the cast product exiting from the crystallizer and the slab thickness exiting from the casting machine, correlated to the thickness of the cast product exiting from the crystallizer (mathematical relationship defining the reduction of thickness from the crystallizer to the pre-strip format in numerical terms).

Regarding claim 2, Flick et al suggests the first thickness reduction ratio is less than the second thickness reduction ratio (see rejection of claim 1 above, where Flick discloses forming strips of varying thicknesses, col 2 lines 25-50, production of a relatively larger strip with only the forming steps after complete solidification (first strip), production of a strip as thin as possible using all of the forming steps applied in sum (second strip), see examples shown in table between 1.0 to 5.0 mm thickness, can form a first strip of 1.4 mm and a second strip of 1.0 mm, where the first strip of 1.4 mm does not require the first forming step (e.g., St 24-25, strips of 1.4-1.8 mm), thus being reduced by 20 mm (reduction ratio of 20/70 = 29%) instead of 10 mm + 20 mm (reduction ratio of 30/70 = 43%).

Regarding claims 3 and 13, Flick et al teaches wherein said casting machine is selectively set to exert an action of reducing the thickness of the cast product exiting from the crystallizer (first and second forming step, col 4 lines 5-50, soft reduction of solidifying strand having a liquid core and second forming stage of already completely solidified strand).
Note that in an example, Flick et al teaches a value falling within the formula: 
    PNG
    media_image1.png
    16
    170
    media_image1.png
    Greyscale
 where: K: is a variable parameter between 0.8 and 1.1; A: is a coefficient equal to about 4689; H: is the thickness of the cast product exiting from the crystallizer; a: is a coefficient equal to -0.37; SN: is the thickness of the strip to be obtained at the end of rolling.
For example, see col 6 lines 20-37 and the table, where the first forming stage (step I) is a thickness reduction of 10 mm and the second forming stage (step II) is a thickness reduction of 20 mm.  The thickness of the cast product exiting from the crystallizer is 70 mm, and the thickness of the strip to be obtained are disclosed in the Table, ranging from 1.0 to 5.0 depending on the type of steel and which stages are performed.  In the St 24-25 example, both step I and step II are performed. Thus, in the example, the thickness was reduced from 70 mm to 60 mm in step I, from 60 mm to 40 mm in step II, and rolled to 1.0 mm.  A thickness reduction ratio TAUA would be 70 mm - 40 mm / 70 mm = 43%.
This falls within the range provided in the formula, depending on the value of K.  TAUA = 43% = K * 4689 * (70) -1 * e (-0.37*1.0) = K * 46.26.  Thus, the example of Flick et al meets the claimed formula when K = 43/46.26 = 0.93 (which falls within the variable parameter of 0.8 and 1.1).
Worded differently, the claim requires a thickness reduction ratio of TAUA of between = 0.8 * 4689 * (70) -1 * e (-0.37*1.0) and 1.1 * 4689 * (70) -1 * e (-0.37*1.0).  Thus requiring a TAUA of between 37% and 51% when the rolled strip is 1 mm thick and the thickness from the crystallizer is 70 mm.  Flick et al’s thickness reduction ratio, as disclosed above, is 43%.

Regarding claims 4 and 14, Flick et al teaches wherein said casting machine comprises a pre-rolling device with rollers which exerts an action of reducing the thickness of the cast product exiting from the crystallizer by means of pre-rolling with liquid core (Flick, fig 1, col 4 lines 9- 27, vertical supporting stand 5 constituting a first forming stage, comprising supporting rollers 7, for soft reduction of the solidifying strand still having a liquid core).

Regarding claims 5 and 15, Flick et al teaches wherein said pre-rolling device with rollers is provided with a plurality of opposite rollers (Flick, fig 1, rollers 7) between which said cast product passes (Flick, fig 1, strand 4) and said rollers are selectively moved toward/away from each other to exert a selective action of liquid core reduction of the thickness of said cast product (Flick, fig 1, col 4 lines 9-27, rollers 7 that are hydraulically adjustable, soft reduction of the solidifying strand, a reduction of the strand thickness by as much as 30 mm).

Regarding claims 6 and 16, Flick et al teaches wherein said casting machine comprises a drawing unit which exerts an action of reducing the thickness of the cast product exiting from said pre-rolling device with rollers, by means of solid core rolling of the cast product (Flick, fig 1, col 4 lines 25-35, single-acting (optionally multi-stage) forming stand 10, which can be activated as the second forming stage for the formation of the already completely solidified strand, thereby a thickness of a pre-strip is obtained at a pass reduction of up to a maximum of 60%).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7-8, 10-11, and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al (US 5,810,069).
Regarding claims 7 and 17, Flick et al teaches wherein the drawing unit is selectively set to exert an action of reducing the thickness of the solid core cast product (col 4 lines 25-35), but is quiet to the amount of reduction being defined by the formula: 
    PNG
    media_image2.png
    20
    259
    media_image2.png
    Greyscale
 where: Q: is a variable parameter between 0.8 and 1.1; B: is a first coefficient equal to 10928; H: is the thickness of the cast product exiting from the crystallizer; b: is a second coefficient equal to -1.659; SN: is the thickness of the strip; C: is a third coefficient equal to 10648; c: is a fourth coefficient equal to -1.596.
However, Flick et al discloses a thickness reduction of up to a maximum of 60% for the second forming step (col 4 lines 25-35), where the first and second forming steps are preferably carried out individually or jointly as a function of the steel grade and under consideration of forming properties (col 3 lines 1-10).  The prereduction in thickness allows for influencing the final product quality prior to temperature equalization (col 4 lines 35-50).
It would have been obvious to one of ordinary skill in the art to optimize the amount of the thickness reduction of the drawing unit, so as to influence the final product quality.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Regarding claims 8 and 18, Flick et al teaches wherein the reduction in the thickness of the solid core cast product is applied for strip thicknesses comprised between 0.6 mm and 3.5 mm (Flick, see table and col 6 lines 19-37, note that the second forming step II is applied for strips thicknesses varying from 1.0 to 5.0 depending on steel type, e.g., for St 24-25, step II (second forming) is applied when forming strips of 1.0-1.8).
In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  MPEP 2144.05(I).

Regarding claim 10, Flick et al suggests determining a thickness ratio applied by the rolling station calculated as the ratio between the value of the slab thickness entering said rolling station, when the strip of minimum thickness is processed, and the value of said minimum thickness of the strip (Flick discloses a rolling mill stage 17, col 5 lines 5-21, and recognizes the number of finishing stands is a function of thickness of the strand pieces after separation (at point 12, corresponding to the slab thickness entering said rolling station) and the strip thickness to be cast (at point 20, corresponding to the processed strip thickness), note that “determining a thickness ratio” is merely a mathematical relationship between the disclosed thicknesses).

Regarding claim 11, Flick et al is quiet to determining the number of rolling stands of the rolling station, where: for a ratio of thicknesses comprised between 4 and 12, four rolling stands are provided; for a ratio of thicknesses comprised between 12 and 21, five rolling stands are provided; for a ratio of thicknesses comprised between 21 and 52, six rolling stands are provided; for a ratio of thicknesses comprised between 52 and 110, seven rolling stands are provided.
However, it would have been obvious to one of ordinary skill in the art to optimize the number of stands depending on a ratio of thicknesses, as Flick et al discloses such as a result effective variable.  Note that Flick et al teaches that the number of finishing stands of the finishing train is a function of the thickness (col 5 lines 5-20) after separation from the cast strand (thickness going into the rolling mill) and the strip thickness (thickness of the rolled product), with an example of five to seven finishing stands (col 6 lines 20-37).  Note that since the two thickness values inherently imply a thickness ratio, Flick et al suggest that the number of finishing trains is a function of the thickness ratio.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Claim(s) 9 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flick et al as applied to claims 1 and 18 above, and further in view of Benedetti (US 2011/0272116).
Regarding claims 9 and 19, Flick et al discloses a thickness of said cast product exiting from the crystallizer (Flick, col 4 lines 1-10, ranging between 60 and 150 mm), but is quiet to determining the thickness of said cast product exiting from the crystallizer which is a number comprised between 10mm and 15mm more than a nominal slab thickness defined by the formula SBN = PR/OPERATING HOURS/(VC*LN*PS), where PR is the productivity of the plant, VC is a casting speed chosen between 4.5m/min and 6m/min, LN is the average width of the strip, and PS is the specific weight of the steel.
However, Benedetti teaches that starting from an hourly productivity, a range of casting speeds, and a determinate width, a slab thickness can be determined (paragraph [0163-0167]).  Having identified a thickness for a given casting speed enables determining the value of the so-called mass flow, which enables sizing of the line, such as determining the number of rolling stands to be used (paragraph [0167]).  The process provides the possibility of producing ultra-thin products and energy savings in the rolling step (paragraph [0032]).
It would have been obvious to one of ordinary skill in the art, in view of the teachings of Benedetti, to determine an optimum thickness exiting from the crystallizer, as a function of a desired hourly productivity, casting speed, and width, so as to enable sizing of the casting/rolling line, such as for determining the number of rolling stands to be used, and providing for energy savings.
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  MPEP 2144.05(II)(A).

Regarding claim 20, the combination teaches determining a thickness ratio applied by the rolling station calculated as the ratio between the value of the slab thickness entering said rolling station, when the strip of minimum thickness is processed, and the value of said minimum thickness of the strip (Flick discloses a rolling mill stage 17, col 5 lines 5-21, and recognizes the number of finishing stands is a function of thickness of the strand pieces after separation (at point 12, corresponding to the slab thickness entering said rolling station) and the strip thickness to be cast (at point 20, corresponding to the processed strip thickness), note that “determining a thickness ratio” is merely a mathematical relationship between the disclosed thicknesses).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKY YUEN whose telephone number is (571)270-5749. The examiner can normally be reached 9:30 - 6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JACKY YUEN/
Examiner
Art Unit 1735



/KEVIN E YOON/               Primary Examiner, Art Unit 1735